DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 8/26/21 are acknowledged. Claims 10, 28, 29, and 31 have been amended. Claims 1-9, 11-13, 15-21, and 24-25 have been canceled. Claims 10, 14, 22-23, and 26-32 are pending and under examination.  
Terminal Disclaimer
The terminal disclaimer filed on 8/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,208,099; 10,844,104; and 11,041,007 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The provisional rejection of claims 10, 14, 17, 21-23 and 26-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 23-32 of copending Application No. 16/219,183 in view of Yang et al. (US Patent Application Publication 2008/0300188 A1, published December 4, 2008), is withdrawn in light of the terminal disclaimer accepted 8/26/21. See paragraph 7, page 4 of the previous Office action.
The rejection of claims 10, 11, 14, 17, 21-23 and 26-32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US Patent No. 10,844,104 (reference application), is withdrawn in light of the terminal disclaimer accepted 8/26/21. See paragraph 8, page 8 of the previous Office action.
The rejection of claims 10, 11, 14, 17, 21-23 and 26-29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,208,099 in view of in view of Yang et al. (US Patent Application Publication 2008/0300188 A1, published 
Maintained Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 11, 14, 17, 21-23 and 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to a method for preventing or treating a disease caused by influenza virus in a subject in need thereof, comprising administering to the subject an effective amount of a composition comprising an interleukin-7 fusion protein, and a pharmaceutically acceptable carrier, wherein the administration is an intranasal administration; and wherein the IL-7 fusion protein is represented by the formula: N’-Fc-A-IL-7-C’ or N’-A-IL-7-Fc-C’ wherein N’ is the N-terminus of the fusion protein; C’ is the C-terminus of the fusion protein, A is selected from the group consisting of glycine, methionine-methionine, glycine- glycine, methionine-
The specification teaches that the term IL-7 encompasses IL-7 or a polypeptide having a similar activity to IL-7. The specification teaches that the IL-7 protein or a fragment thereof may comprise a variety of modified proteins or peptides, i.e., variants. Such modification may be carried out by substitution, deletion or addition of one or more proteins of wild-type IL-7, which does not alter the function of IL-7. These various proteins or peptides may have homology of 70%, 75%, 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, or 99% to a wild-type protein. The specification teaches that the A may be an oligopeptide comprising 1-10 amino acids is present at the N- terminus of C-terminus of IL-7. The specification teaches that the modified IL-7 may further comprise the Fc region of a modified immunoglobulin at the C-terminal thereof. The specification teaches that the IL-7 fusion protein, IL-7-mFc, has antiviral activities. Specifically, the specification demonstrates that intranasal IL-7mFc completely protected mice against lethal influenza infection, whereas no other route of administration (e.g., intramuscular, intraperitoneal and subcutaneous) showed significant protection. The specification states that these results reveal that induction of local immune responses by IL-7-mFc at the pathogen entry site, namely the mucosa, may be critical for the protection against lethal IAV infection (See example 1 on page 12). Additionally, the specification teaches that administration of rhIL-7 without Fc fusion or Fc alone to mice showed no protection against IAV (See example 2 on page 12).

Regarding the IL-7 portion of the fusion protein, the specification does not provide any correlation between what 95% of the sequence must be maintained and what 5% is allowed to vary while still maintaining the claimed function of having IL-7 activity. It should be noted that the instant claims recite “about 95%”.  The customary interpretation of the term “about” is approximately ± 10%.  Given the broadest reasonable interpretation, the term “about” provides for an additional approximate variance of 10%. Thus, a polypeptide having a homology of about 95% can read as 90% to 100%. A variance of 90%, for example, in an IL-7 polypeptide that is 177 amino acids in length translates into 17 residues that may be added, deleted, substituted, or otherwise mutated anywhere throughout the entire length of the 177 residue amino acid 
As noted in example 3 of the specification and on page 16 Applicant’s remarks dated 1/13/21, neither the IL-7 or Fc region alone possess anti-viral activity, but rather, it is the combination of the two molecules that exhibits anti-viral activity. Thus, the disclosure of partial structures of the IL-7 molecule is insufficient to describe the genus of fusion proteins that would exhibit anti-viral activity because there is no guidance regarding which of these partial structures, when combined with the Fc portion, would exhibit the claimed function. That is, there is insufficient guidance such that one of skill in the art would know a priori which combinations of variant IL-7 molecules and Fc region molecules would exhibit anti-viral activity. 
 It is noted that MPEP § 2163 states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the specification only adequately describes complete fusion proteins comprising the full-length IL-7 set forth in SEQ ID NO: 1 and the Fc region named hyFc (See for example SEQ ID NOs: 22-25) that possess the claimed functions. However, the specification does not describe any other IL-7 fusion protein comprising an IL-7 polypeptide that is about 95% identical to SEQ ID NOs: 1-6 or SEQ ID NOs: 22-25, wherein the fusion protein prevents, treats or protects against a disease caused by influenza. Thus, the claimed genus necessarily includes partial structures of SEQ ID NOs: 1-6 and 22-25; but, based on the lack of information within the disclosure, there is evidence that the claimed fusion proteins comprising variant IL-7 molecules with about 95% homology to SEQ ID NOs: 1-6 and fusion proteins that are variants of SEQ ID NOs: 22-25 and the ability to prevent, treat a disease caused by influenza or protect a subject from influenza virus infection have not yet been identified. Further, the specification fails to identify domains within the sequences that correspond to any function (e.g. fails to identify binding and/or catalytic domains and/or epitopes). The specification fails to limit substitutions (e.g. fails to limit substitutions to conservative amino acid changes). Thus, the disclosure fails to describe the common attributes or structural characteristics that identify the members of the genus, and because the genus of amino acid sequences is highly variable (see state of the art below), the functional characteristics alone are insufficient to describe the genus of fusion proteins. Therefore, the specification does not provide substantive evidence of possession for IL-7 fusion proteins comprising IL-7 polypeptides that are about 95% identical to SEQ ID NOs: 1 or SEQ ID NOs: 22-25. Therefore, the specification provides insufficient written description to support the genus encompassed by the claim. 

The genus of IL-7 fusion proteins does not meet the requirements under 35 U.S.C. 112, first paragraph, because the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601,1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481,1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us], "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that: ...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565, 1572, 41 USPQ2dl961,1966 (1997); In re Gosteli, 872 F.2dl008,1012,10 USPQ2dl614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966.
The state of the art regarding IL-7 mutants is discussed by Foss et al. (US Patent Application Publication 2005/0054054 A1, published March 10, 2005). Foss et al. teach mutating IL-7 in the region of the carboxy terminus can result in modification of receptor ligand interactions between IL-7 and the IL-7 receptor (See abstract). Foss et al. teach that a series of IL-7 mutations in the regions of amino acids 136-144 of human IL-7 were prepared. Foss et al. teach that IL-7W143A and IL-7W143H bind to IL-7R with less affinity compared to native IL-7. Both mutants, however, were capable of inducing proliferation of IL-7-dependent 2E8 cells (26% for IL-7W143H and 4% for IL-7W143A compared to native IL-7) (See paragraph 0061). Foss et al. teach that all of the IL-7 mutants induced less proliferation of the leukemia cells than native IL-7. Foss et al. teach that the mutants without cyclic residues, IL-7W143A and IL-7W143P exhibited two fold less IL-7 antagonist activity, whereas IL-7W143H and IL-7W143Y were more potent agonists. Foss et al. teach that neither IL-7W143A nor IL-7W143H were capable of 
Gillies et al. (US Patent Application Publication 2006/0141581 A1, published June 29, 2006) disclose IL-7 variants having reduced immunogenicity; however, the reference only provides prophetic examples of determining the in vitro activity of the IL-7 variants (See paragraphs 0006-0010, 0183, and 0200-0205). Therefore, it cannot be determined if the prior art variants retain IL-7 activity. Thus, the prior art provides evidence that it cannot be predicted that variant IL-7 polypeptides will have the same function, based solely on structural similarity the naturally occurring protein. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these 
Additionally, Bork (Genome Research, 2000; 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 
The state of the art regarding the structure-function correlation cannot be relied upon because functional characteristics of any peptide/protein are determined by its structure as evidenced by Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937). Greenspan et al. teach that as little as one substitution of an amino acid (e.g. alanine) in a sequence results in unpredictable changes in the 3-dimenstional structure of the new peptide sequence which, in turn, results in changes in the functional activity such as binding affinity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column). 
Given not only the teachings of Bowie et al., Lazar et al., Burgess et al., and Greenspan et al., but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity to IL-7. Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given protein will function in a given manner. Furthermore, as noted by Bowie et al., even conservative substitutions can affect the structure/function relationship of a protein.
Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of fusion proteins. Although the prior art outlines art-recognized procedures for producing and screening for recombinant proteins this is not sufficient to impart possession of the genera of variant proteins to Applicant. Even if a few structurally identifiable composition components were described in the specification, they may 
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886,1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Applicant’s Arguments
Applicant argues that the specification provides six embodiments of the IL-7 fusion from different sources as exemplary embodiments. Applicant argues that a person of ordinary skill in the art who has knowledge of IL-7 proteins from various sources and isoforms as well as the conserved domains thereof, would understand that the exemplary sequences of IL-7 disclosed . 
Response to Arguments 
Applicant’s arguments have been fully considered but they are not persuasive.
In response to Applicant’s argument that IL-7 variants were known when the application was filed, the specification discloses the full-length sequence of the various isoforms of IL-7. However, the specification fails to describe variants of IL-7. The specification teaches that the IL-7 protein or a fragment thereof may comprise a variety of modified proteins or peptides, i.e., variants. Such modification may be carried out by substitution, deletion or addition of one or more proteins of wild-type IL-7, which does not alter the function of IL-7.While the specification teaches that the IL-7 variants must maintain the IL-7 activity, there is no description of variants having the claimed function. Furthermore, as noted above, the specification teaches that it is the specific combination of the IL-7 polypeptide and Fc region molecule that exhibits anti-viral activity, not the individual components themselves. That is, the IL-7 polypeptide alone does not exhibit anti-viral activity and neither does the Fc region molecule. Thus, it is not sufficient to describe the individual components of the fusion in isolation, since the claimed function (i.e., anti-viral activity) is not attributed to a single component of the fusion. As such, a description of the full IL-7 fusion protein variant is required. There is no description of a fusion protein comprising a variant of the IL-7 protein set forth in SEQ ID NO: 1, an oligopeptide, and an Fc region as set forth in SEQ ID NOs: 9-14 that have the claimed antiviral activity. 

 Although the specification adequately describes the IL-7 polypeptides having the sequences in SEQ ID NOs: 1-6, the specification fails to describe variants having about 95% homology to SEQ ID NO: 1. Given that the variants can have up to 17 amino acid substitutions, deletions and/or additions, the limited IL-7 analogs disclosed in the art are not sufficient to describe the genus, as it is known that structural similarity between two proteins does not always correlate with function. 
The specification only demonstrates that a single fusion protein, IL-7-mFc, has antiviral activities. Specifically, the specification demonstrates that intranasal IL-7mFc completely protected mice against lethal influenza infection, whereas no other route of administration (e.g., intramuscular, intraperitoneal and subcutaneous) showed significant protection. The specification states that these results reveal that induction of local immune responses by IL-7-mFc at the pathogen entry site, namely the mucosa, may be critical for the protection against lethal IAV infection (See example 1 on page 12). Additionally, the specification teaches that administration of rhIL-7 without Fc fusion or Fc alone to mice showed no protection against IAV (See example 2 on page 12). Thus, the ability of the claimed fusion proteins to prevent or treat a disease caused by influenza virus or protect a subject from influenza virus is a function specific to the fusion protein as a whole and is dependent on the route of administration. The specific combination of IL-7 polypeptide and Fc region that provides the antiviral functions. Therefore, the incomplete and partial structures recited in the claims for the individual parts of the fusion protein are insufficient to demonstrate that Applicant had possession of the genus of IL-7 fusion proteins that have the claimed antiviral activities. Therefore, the specification does not show that Applicant had possession of the claimed genus of IL-7 fusion proteins having the claimed antiviral activities by establishing a structure-function correlation or by disclosing a representative number of species that reflects the variation within the genus.
Claim Status
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646